Name: Regulation (EU) 2015/753 of the European Parliament and of the Council of 29 April 2015 on the import into the Union of agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  trade;  Europe
 Date Published: nan

 19.5.2015 EN Official Journal of the European Union L 123/23 REGULATION (EU) 2015/753 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2015 on the import into the Union of agricultural products originating in Turkey (codification) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 779/98 (3) has been substantially amended (4). In the interests of clarity and rationality, that Regulation should be codified. (2) Decision No 1/98 of the EC-Turkey Association Council (5) establishes the system of preferences applicable to imports into the Union of agricultural products originating in Turkey. (3) In the case of products for which Union regulations require a certain import price to be observed, the application of the preferential tariff system is subject to the observance of that price. (4) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6), HAVE ADOPTED THIS REGULATION: Article 1 The Commission shall, by means of implementing acts, adopt rules necessary for the application of the import regime for the products listed in Annex I to the Treaty on the Functioning of the European Union which originate in Turkey and which are imported into the Union under the conditions laid down in Decision No 1/98 of the EC-Turkey Association Council. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 3(2) of this Regulation. Article 2 1. In the case of products for which Union regulations require a certain import price to be observed, the application of the preferential tariff system shall be subject to the observance of that price. 2. In the case of fishery products for which a reference price is set, the application of the preferential tariff shall be subject to the observance of that price. Article 3 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (7). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the opinion of the Committee is to be obtained by written procedure, that procedure shall be terminated without result when, within the time limit for delivery of the opinion, the chair of the Committee so decides or at least a quarter of committee members so request. Article 4 Regulation (EC) No 779/98 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 29 April 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) Opinion of 10 December 2014 (not yet published in the Official Journal). (2) Position of the European Parliament of 11 March 2015 (not yet published in the Official Journal) and decision of the Council of 20 April 2015. (3) Council Regulation (EC) No 779/98 of 7 April 1998 on the import into the Community of agricultural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (OJ L 113, 15.4.1998, p. 1). (4) See Annex I. (5) Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (OJ L 86, 20.3.1998, p. 1). (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). ANNEX I Repealed Regulation with the amendment thereto Council Regulation (EC) No 779/98 (OJ L 113, 15.4.1998, p. 1). Regulation (EU) No 255/2014 of the European Parliament and of the Council (OJ L 84, 20.3.2014, p. 57). Article 2 only ANNEX II Correlation Table Regulation (EC) No 779/98 This Regulation Article 1 Article 1 Article 2, first paragraph Article 2(1) Article 2, second paragraph Article 2(2) Article 2a Article 3 Article 3  Article 4   Article 4 Article 5 Article 5  Annex I  Annex II